Citation Nr: 0611638	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
nervous condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
found new and material evidence had not been submitted to 
reopen his claim for entitlement to service connection for a 
nervous condition.  

The issue of entitlement to service connection for a nervous 
condition on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The Board denied the veteran's claim for service 
connection for a psychiatric disorder in April 1984 and that 
decision became final in the absence of an appeal.

3.  The evidence received subsequent to the April 1984 Board 
decision is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The April 1984 decision in which the Board denied the claim 
of entitlement to service connection for a psychiatric 
disorder is final, new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C. § 4004 
(1982); 38 C.F.R. §§ 19.104 (1984); currently 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a nervous 
disorder, and the finding that remand for additional 
development of the claims on the merits is necessary, the 
Board finds that no further discussion of VCAA compliance is 
warranted at this time.

Analysis

In an April 1984 decision the Board denied the claim for 
entitlement to service connection for a psychiatric disorder.  
Thus, this decision is final. 38 U.S.C. § 4004 (1982); 
38 C.F.R. § 19.104 (1984); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2005).  

In August 1997, the veteran again claimed entitlement to 
service connection for a nervous condition.  In a September 
1998 rating decision, the RO found new and material evidence 
had not been submitted to reopen his claim for entitlement to 
service connection for a nervous condition.

A decision of the Board becomes final and is not subject to 
revision on the same factual basis.  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2000).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to that date, his claim 
will be adjudicated by applying the regulation previously in 
effect.

As a preliminary matter, the Board notes that the veteran's 
service medical records reveal that in November 1963 the 
veteran's symptoms were diagnosed as "schizoid 
personality."  In December 1963 his symptoms were diagnosed 
as "schizophrenic reaction." A December 1963 clinical 
record noted that the veteran's schizophrenic reaction 
occurred in the line of duty.  

A September 1982 VA examination diagnosed schizotypal 
personality disorder.  

An April 1984 Board decision denied the veteran's claim for 
service connection for a psychiatric disorder because the 
only current diagnosis of a mental disability of record was a 
personality disorder.  Subsequent to that decision, December 
1997 VA outpatient treatment records revealed that the 
veteran was exhibiting signs of paranoid schizophrenia and 
noted a diagnosis of paranoid schizophrenia by history.  
Furthermore, a March 1998 VA examination noted a diagnosis of 
"rule out" delusional disorder.  

Although a definitive diagnosis of a psychiatric disorder has 
not been provided, the evidence does indicate that the 
veteran possibly suffers from a psychiatric disorder as 
opposed to a personality disorder.  Thus, the Board finds 
that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the evidence is new and material, and the claim for 
service connection for a nervous condition is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a nervous condition is reopened.


REMAND

A finding that new and material evidence has been submitted, 
however, does not end the inquiry.  The Board must still 
determine whether service connection is warranted.

Because the record shows evidence of an in-service diagnosis 
of schizophrenic reaction and medical evidence of a possible 
current disability, the Board finds that additional 
development, to include a VA examination, is required.  See 
38 C.F.R. 
§ 3.159(c)(4).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized 
and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 
address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA 
examination and a claimant, without "good cause," fails 
to report for such examination scheduled in conjunction 
with a reopened claim for a benefit which was previously 
disallowed, the claim shall be denied. 

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As remand is 
required for other reasons, corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided, that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must 
be obtained if the material could be determinative of 
the claim).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should send the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information 
or evidence needed to establish a 
disability rating and effective 
date for the claim on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should obtain the names 
and addresses of all medical care 
providers who have treated the 
veteran for a mental disability. 
After securing any necessary 
release, the RO should obtain 
those records not on file.

3.  The veteran should be afforded 
a VA examination by a psychiatrist 
in order to determine the nature 
and etiology of any psychiatric 
disorder.  The claims file should 
be made available to and reviewed 
by the examiner.  The examination 
should include any diagnostic 
tests or studies which are deemed 
necessary for accurate assessment.

Following review of the claims 
file and examination of the 
veteran, the examiner should opine 
as to whether the veteran suffers 
from a current psychiatric 
disability versus a personality 
disorder.  If the veteran is 
diagnosed with a psychiatric 
disability, the examiner should 
then opine whether such disability 
as likely as not (50 percent 
probability or greater) is 
etiologically related to his 
military service.  A rationale for 
the opinions should be provided.

4.  After undertaking any 
additional development deemed 
appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  
If the benefit sought on appeal 
remains denied, the veteran and 
his representative should be 
provided with a Supplemental 
Statement of the Case and be given 
the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


